697 N.W.2d 520 (2005)
472 Mich. 932
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tyree Anthony WILLIAMS, Defendant-Appellant.
Docket No. 127276. COA No. 246927.
Supreme Court of Michigan.
June 17, 2005.
On order of the Court, the application for leave to appeal the September 16, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
YOUNG, J., concurs and states as follows:
I concur in the denial because the "waiver break" in this case occurred before the issuance of People v. Ellis, 468 Mich. 25, 658 N.W.2d 142 (2003), which put the judiciary on notice that a "waiver break" is improper.